Citation Nr: 1626823	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel








INTRODUCTION

The Veteran had active military service from November 1968 to November 1972.  The Veteran is a combat Veteran of the Vietnam War, whose decorations include the Distinguished Flying Cross and Air Medal with Valor.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

FINDINGS OF FACT

1.  Prior to March 1, 2013, the occupational and social impairment from the Veteran's service-connected PTSD with depressive disorder more nearly approximated reduced reliability and productivity.

2.  From March 1, 2013, the Veteran's PTSD with depressive disorder more nearly approximates total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD with depressive disorder prior to March 1, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating of 100 percent from March 1, 2013 for PTSD with depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence that is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor her representative has alleged a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A January 2010 letter set forth the general criteria for establishing service connection, the evidence required to do so, the Veteran's and VA's duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the September 2011 rating decision, in which the benefit original sought (service connection) was granted for PTSD.  No further notice was required in light of these grants.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private medical treatment notes have been obtained.  Social Security Administration (SSA) records have been obtained as well.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  In addition, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

After reviewing all evidence of record pertaining to the history of the service-connected disability, the Board finds nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he should have a higher rating for his PTSD with depressive disorder because his level of impairment is worse than that contemplated by the currently assigned rating of 30 percent.

At a July 2011 VA examination, the Veteran reported experiencing recurrent and intrusive distressing recollections constantly; recurrent distressing dreams five nights a week with one to two a night; and psychological distress and physiological reactivity to internal and external cues in which the Veteran cried a lot, felt depressed, and experienced light-headedness, heart palpations, and felt "panicky."  The Veteran avoided trauma related thoughts, feelings or conversations; avoided trauma related activities, places, or people; was unable to recall important aspects of the trauma such as names; experienced diminished interest and felt no motivation; felt detachment or estrangement from others; had a restricted range of affect in which he felt heavily depressed and morose; had irritability or outburst of anger; had difficulty concentrating; and experienced hypervigilance. 

The Veteran reported losing his temper at work and getting into verbal disagreements with his boss.  He stated he had received his second warning letter, in which a third would result in his termination.  He stated he got "along ok with co-workers and customers" but that his issues with concentration had impacted his work.  He stated he would give up on projects and that he did not care anymore.  Socially, he reported that he did not have many friends.  At the time of examination, his friends included his brother, his cousins, people who knew him before the war.  He stated he did not make friends.  The Veteran stated he was close with his son and daughter-in-law.  He stated he frequently argued with his wife.  

Upon mental status examination, the Veteran was noted to be casually and appropriately dressed, with adequate hygiene.  His posture was upright; his gait was slow with a limp.  There were no other fine or gross motor abnormalities noted.  Overall, he was noted to be cooperative and pleasant during the interview.  His style of response was verbose and somewhat tangential but he was able to be re-directed.  The Veteran presented as very detail-oriented, referring often to the organized binder he had compiled about Vietnam with tabs and laminated pages.  He was complimentary to the examiner, stating he felt more comfortable than he had been in previous meetings.  He was noted as being somewhat overly familiar, intruding personal space by standing closely beside the examiner while referring to something he wanted her to view from his binder.  He additionally stated, "Your husband is a lucky man...you have a very kind demeanor."  

The Veteran's conversational speech was fluent and free of paraphasic errors, with volume and in a slightly rapid rate likely resulting from anxiety.  There were no obvious problems with expressive or receptive language noted.  The Veteran's thinking processes were noted as appropriate and goal directed.  His content of thought was within normal limits and appropriate to the interview content.  There was no evidence of delusions, ideas of reference, or loose associations noted.  There was no inappropriate behavior observed or reported.  The Veteran stated he had thoughts of dying at times but had no plan or intent to harm himself and others.  The Veteran was alert and oriented to person, place, and time.  The examiner found that based on gross observations during the interview; there was no evidence of short or long-term memory difficulties.  The examiner did note that the Veteran had difficulty with concentration and endorsed forgetfulness for short-term things, like remembering to do a task and placement of items.  His sequencing skills appeared intact.  There were no obsessive or ritualistic behavior observed or reported and there was no indication of impulse control issues noted.

The examiner diagnosed chronic PTSD, depressive disorder not otherwise specified (NOS), secondary to PTSD, and alcohol dependence in remission.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 55 based on PTSD symptoms alone and 53 upon combined impact of PTSD and depressive symptoms, secondary to the PTSD. 

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 21-30 indicates that behavior is considerably influenced by delusions or hallucination or serious impairment in communication (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  In any event, they are just one of many factors considered when determining a rating.
In a June 2010 VA psychiatric evaluation, the evaluator assigned a GAF of 50.  There were no significant changes in symptomatology from the May 2010 VA examination.  However, the examiner found the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

A review of the Veteran's treatment records provided by SSA shows that he was diagnosed with depression (PTSD) in August 2010.  Additionally, in December 2010, the Veteran reported continued problems at work with his boss.  

VA treatment records indicate that in January 2011 the Veteran was assigned a GAF score of 50.  In June 2011, the Veteran reported feeling a lack of motivation and listless.  The Veteran also reported having fleeting thoughts of death and dying but denied having suicidal or homicidal ideation.  In August 2011, the Veteran lost his job and began experiencing increased anxiety due to his job loss.  There were no other significant changes in the Veteran's PTSD symptomatology throughout 2011.  The Veteran participated in individual and group therapy sessions throughout 2011, 2012, and partially through 2013.  He did not express nor exhibit signs of suicidal or homicidal ideation and generally participated appropriately with some redirection throughout these sessions.  In June 2011 and again in May 2012, he was assigned a GAF of 55.  

In March 2013, the Veteran submitted a PTSD disability benefits questionnaire (DBQ) that was filled out by his private psychiatrist.  In that report, it was noted that the Veteran experienced recurrent recollections and distressing dreams; acting or feeling as if the traumatic event were recurring; and intense psychological distress and physiological reactivity on exposure to internal or external cues.  The examiner noted the Veteran made efforts to avoid thoughts, feelings or conversations associated with the trauma; made efforts to avoid activities, places or people that aroused recollections of the trauma; had an inability to recall an important aspect of the trauma; had markedly diminished interest or participation in significant activities; had feelings of detachment or estrangement from others; had restricted range of affection; and experienced a sense of a foreshortened future.  The Veteran also reported the following symptoms of increased arousal: difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner found that these PTSD symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.

Upon mental status examination, the Veteran PTSD symptoms included: depressed mood; anxiety; suspiciousness; panic attacks more than once a week (flash back); chronic sleep impairment; mild memory loss; impairment of short term and long term memory; memory loss of names of close relatives, own occupation, or own name; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with period of violence; persistent flash back; persistent danger of hurting self or others; and neglect of personal appearance and hygiene.  The examiner assigned the diagnosis of PTSD, and depression and anxiety, both associated with PTSD.  The examiner assigned a GAF of 30 and noted that the Veteran's symptoms resulted in total occupational and social impairment.

In May 2013, after the Veteran was switched to a new psychotherapy group, he withdrew from the sessions, stating his concern that the stress from continued participation in the group sessions could impact his physical health.  

In November and December 2013, the Veteran was diagnosed with adjustment disorder and was having continued issues with sleep.  He also had limited abilities around the house due to fatigue from his cancer treatment.  He denied having any suicidal or homicidal ideation.  In April 2014, the Veteran's affect was noted to be more dysthymic.  In July 2014, the Veteran was diagnosed with major depression and was noted to having crying episodes, decreased motivation, and depression.  In September 2014, he was noted to pose no risk to self.  However, the evaluator noted the Veteran having poor judgment, having difficulty concentrating, reacting to sudden and loud noises, having short term memory problems, and being easily distracted.  The Veteran was also noted to struggle with "not be[ing] able to come to terms emotionally with traumatic events, as evidenced by [his] anxiety, [] nightmares, anger, isolation, [and] avoidance of people/things." 

The Veteran was afforded another VA examination in March 2015.  At examination, the Veteran reported experiencing recurrent and intrusive distressing recollections constantly; recurrent distressing dreams; and psychological distress and physiological reactivity to internal and external cues.  He expressed some maladaptive thoughts about himself following his combat experiences.  He avoided trauma related thoughts, feelings or conversations; and avoided trauma related activities, places, or people.  The Veteran stated that he had no interest in hobbies and is not a happy person.  He stated that the only thing that makes him happy is seeing his grandchildren, but he was not able to do so often.  He described himself as irritable and angry and stated that he had been violent towards his wife in the past.  He reported that his wife had previously left him for several months at a time.  The Veteran reported having a strained relationship with his son and only one friend.  The Veteran stated he had trouble making bonds and he used a fake name on Facebook to prevent others from finding him.  

The Veteran reported a history of prescription drug abuse stemming partly from his psychiatric medications.  He also reported that he was a functioning alcoholic and that, when he drank, he did "stupid things" such as paying for sexual services and staying out all night.  The Veteran indicated that he continued to engage in these behaviors but that it was not as bad recently because his wife did not allow him to go anywhere alone.  The Veteran stated that his drug abuse had led him to purchase illicit drugs on the street and stated, "The only drugs I use are the ones I can get my hands on."  The Veteran also reported prior attempts to seek employment since he was fired in August 2011 but stated that due to his history, he had been unsuccessful.  The Veteran stated that he can do a good job for a period of time but that he would "fall off the wagon, get arrested, go to jail, you name it."

The examiner noted the Veteran arrived on time for the examination, was casually and appropriately dressed, with adequate hygiene.  His posture was upright; his gait was slow and he used a cane.  No other fine or gross motor abnormalities were noted.  Overall, the examiner found the Veteran was pleasant and cooperative during the interview and that he responded spontaneously to questions.  The Veteran's style of response was noted as verbose and somewhat tangential and that he was somewhat excessively apologetic when redirected by the examiner.  The examiner noted the Veteran demonstrated exaggerated and dramatic speech and behavior.  The Veteran displayed somewhat labile affect.  The examiner also noted the Veteran was somewhat overly familiar, at one point nearly showing the examiner his Depends in order to demonstrate that he was currently wearing them.  The examiner also noted the Veteran's attempts to engage the examiner in a conversation about the origin of her name and was very complimentary, stating, "You are a nice girl, the VA is lucky to have you."  

After examination, the examiner diagnosed PTSD, unspecified depressive disorder, maladaptive personality traits, alcohol use disorder, and sedative, hypnotic, or anxiolytic use disorder.  The examiner found that, given the overlap in symptomatology of PTSD, depression, and maladaptive personality traits, it was impossible to tease apart which symptoms are attributable to each of these disorders without resorting to mere speculation.  The examiner found the Veteran's abuse of alcohol and Xanax were attributable to his substance use diagnoses.  The examiner opined that the Veteran's PTSD symptomatology caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Board notes that the March 2015 VA examiner did not consider the March 2013 DBQ particularly relevant to her assessment, as the PTSD symptoms in the DBQ were "indicated without any supportive documentation, description, frequency or severity rating of the symptoms."

In a VA examination addendum, signed on April 15, 2015, the examiner also opined that the Veteran's alcohol use disorder and sedative, hypnotic, or anxiolytic use disorder was not caused by or a result of the Veteran's PTSD or depressive disorder.  The examiner's rationale was that "[s]ubstance use is a behavioral choice and is not considered to be a condition that is caused by and/or exacerbated by a specific life event/circumstance, such as military service." 
In May 2015, the Veteran submitted another PTSD DBQ that was filled out by his private psychiatrist.  In that report, it was noted that the Veteran experienced recurrent recollections and distressing dreams; acting or feeling as if the traumatic event were recurring; and intense psychological distress and physiological reactivity on exposure to internal or external cues.  The examiner noted that the Veteran made efforts to avoid thoughts, feelings or conversations associated with the trauma; made efforts to avoid activities, places or people that aroused recollections of the trauma; had an inability to recall an important aspect of the trauma; had markedly diminished interest or participation in significant activities; had feelings of detachment or estrangement from others; had restricted range of affection; and experienced a sense of a foreshortened future.  The Veteran also reported the following symptoms of increased arousal: difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner found that these PTSD symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.

Upon mental status examination, the Veteran PTSD symptoms included: depressed mood; anxiety; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired judgement; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  The examiner also noted the patient had relapsed six months prior due to PTSD, drinking five beers or day or more; cried frequently; felt hopeless, worthless, and depressed; and had a sense of foreshortened future.  The examiner noted the Veteran had let his marriage and life fall apart and noted an additional stressor of testicular cancer as well.

After examination, the examiner assigned the diagnosis of PTSD and depression recurrent moderate.  The examiner also noted that PTSD is an anxiety disorder, depression is a mood disorder, and that there were a lot of overlapping symptoms.  The examiner assigned a GAF of 29, and found the Veteran's symptoms resulted in total occupational and social impairment, noting the impairment was due to PTSD.  

The Board finds that the Veteran is entitled to an initial rating of 50 percent for PTSD with depressive disorder prior to March 1, 2013.  The Board notes that the Veteran has demonstrated social and occupational impairment that more closely approximates reduced reliability and productivity during this period.  Review of the various psychiatric evaluations of record during this period shows that the Veteran had difficulty maintaining relationships.  He also appeared to have difficulty establishing social relationships as he only had friends who knew him before he entered the military, and, while he was still married and living with his spouse, he had specifically reported that they argued frequently.  Additionally, the Veteran had reported a strained relationship with his boss.  Further, although the Veteran had reported having thoughts of dying, he had no plan or intent to harm himself or others.  The Veteran had some difficulty with concentration and attention which had caused disturbances in his motivation-as well as impaired judgement.  The Veteran specifically reported that, prior to losing his job, he had given up on projects at work and that he "did not care anymore."  He had reported to have diminished interest in things he used to enjoy.  He was hypervigilant and had reported problems with irritability and angry outbursts in addition to symptoms of depression and anxiety.  His affect was generally restricted.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate reduced reliability and productivity for this period prior to March 1, 2013.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

Consideration has been given to assigning a higher rating for the Veteran's PTSD with depressive disorder during this period.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximate deficiencies in most areas at any point during this period prior to March 1, 2013.  In this regard, there is no evidence that the Veteran had significant difficulty with speech, insight, or judgment.  His memory appeared to be mostly intact, and he did not have delusions or hallucinations.  The evidence did not indicate that his psychiatric disability was manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  While he had been noted to have anxiety and depression, he had not been noted to have significant difficulty with either.  Further, he was able to independently perform his activities of daily living.  As noted above, the Veteran had thoughts regarding dying; however, he denied any plan or intent to harm himself or others.  As such, there is no indication from the record that those symptoms described above are significant or that they cause impairment beyond that contemplated by the 50 percent rating.  Therefore, the Board concludes that a rating in excess of 50 percent is not warranted prior to March 1, 2013.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board finds that the Veteran is entitled to an initial rating of 100 percent for PTSD with depressive disorder from March 1, 2013, the date of the initial DBQ completed by the Veteran's private psychiatrist indicating the Veteran had total occupational and social impairment as a result of his PTSD.  As noted above, the DBQ evaluating psychiatrist indicated the Veteran's increased severity of his PTSD symptomatology, including impaired impulse control with unprovoked irritability with periods of violence, persistent flash back, and neglect of personal appearance and hygiene.  The Veteran subsequently withdrew from his psychotherapy group session a few months later and then was diagnosed with prostate cancer in July 2013.  Following the prostate cancer diagnosis, the Veteran was noted to have more crying episodes and was diagnosed with an adjustment disorder.  At the March 2015 VA examination, the Veteran was noted to have only one friend left and to partake in grossly inappropriate behavior that resulted in his persistently endangering himself, including paying for sexual services, staying out all night, and purchasing illicit drugs off the streets.  Moreover, the Veteran noted that, if it were not for his wife preventing him from going anywhere alone, his behavior would be worse.  His relationship with his son was noted to be strained, and the Veteran admitted to a history of violence towards his wife.  The Veteran isolated himself and stated that no one would employ him and that his "biggest job [was] trying to function."  Moreover, in the May 2015 PTSD DBQ, the evaluating psychiatrist found that the Veteran had total occupational and social impairment as a result of his PTSD and that the Veteran had let his marriage and life fall apart due to his PTSD.  Based on this evidentiary posture, the Board finds that the Veteran's service-connected PTSD with depressive disorder more nearly approximates a 100 percent disability evaluation beginning March 1, 2013.

The Board has considered the March 2015 VA examiner's remarks regarding the March 2013 DBQ's lack of supporting documents and descriptions.  However, upon review of the medical records soon after the DBQ, there is clear indication as to the increased severity of the Veteran's PTSD symptoms.  The Board also finds that the March 2015 VA examiner's opinion as to the Veteran's level of severity as only an "occupational and social impairment with reduced reliability and productivity" for rating purposes less probative.  As detailed above, upon review of the March 2015 VA examiner's detailed objective examination and findings, there is sufficient evidence supporting a rating of 100 percent for PTSD with depressive disorder.  Thus, the Board finds the March 2013 DBQ probative and sufficient to merit a start to the 100 percent rating for PTSD with depressive disorder.  

Furthermore, the Board acknowledges that the results of the VA examinations and PTSD DBQs, the symptoms described in the VA examination reports, and the VA Medical Center and private mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating for PTSD with depressive disorder prior to March 1, 2013, or that he has experienced all the symptoms associated with a 100 percent rating beginning March 1, 2013.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment with reduced reliability and productivity sufficient to warrant a 50 percent rating for the period on appeal prior March 1, 2013, even though all the specific symptoms listed for a 50 percent rating are not manifested.  Further, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating beginning March 1, 2013, even though all the specific symptoms listed for a 100 percent rating are not manifested. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period on appeal prior to March 1, 2013.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record shows that the manifestations of the disability are contemplated by the schedular criteria prior to March 1, 2013.  There is no indication that the average industrial impairment from the psychiatric disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised prior to March 1, 2013.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service-connected PTSD with depressive disorder during this period and was noted to have gotten along with his coworkers and clients.  The Board notes that, for the period beginning March 1, 2013, he is not entitled to TDIU, as a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent scheduler rating for that disorder.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  Thus, the Board finds that Rice is inapplicable for either period on appeal. 


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 50 percent, but not higher, prior to March 1, 2013 for PTSD with depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 100 percent, from March 1, 2013, for PTSD with depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


